The presiding Judge (Ramsay)
accordingly directed the order to be made, reversing the order at chambers.
This was therefore an appeal from the decision made by the circuit court at Camden, on the ground that the first order at chambers was correct, and in just conformity to the directions of the act.
The Judges after due consideration, were all of opinion^ that the order made at chambers was properly made under the directions of the act, and that such order may be made *437at the commencement of that suit, or at any time during the pendency thereof, if the guardian of the negroes claiming their freedom, should suspect that the defendant will either remove them out of the jurisdiction of the court, or use them ill; but if he is under no such apprehension, he may omit it entirely if he pleases.
Rule for reversing the order of the circuit court at Can-den, and confirming the order at chambers, made absolute.
All the Judges present.